DETAILED CORRESPONDENCE
This office action is in response to applicant’s filing dated May 16, 2022.

	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 93, 94, 102, 103, and 105-116 is/are pending in the instant application.  Acknowledgement is made of Applicant's remarks filed May 16, 2022.  Claims 1-92, 95-101, and 104 were previously canceled. 
Applicants elected without traverse Group I, drawn to a method of treating and/or preventing a parasitic mediated disease in a subject, comprising administering to the subject a pharmaceutical composition comprising a furanocoumarin derivative having the following core structure (A) as the elected invention and anisolactone:

    PNG
    media_image1.png
    253
    294
    media_image1.png
    Greyscale

as the elected compound of formula (A) species and malaria as the elected parasitic mediated disease species in the reply filed on November 30, 2019.  The requirement is still deemed proper.  Claim(s) 94 and 109-116 remain withdrawn.  
Claims 93, 102, 103, and 105-108 are presently under examination as they relate to the elected species:
anisolactone:

    PNG
    media_image1.png
    253
    294
    media_image1.png
    Greyscale
and malaria.

Objections and/or Rejections and Response to Arguments
Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated (Maintained Objections and/or Rejections) or newly applied (New Objections and/or Rejections, Necessitated by Amendment or New Objections and/or Rejections, NOT Necessitated by Amendment). They constitute the complete set presently being applied to the instant application.

Priority
The present application is a national stage entry of PCT/SG2017/050109 filed on March 8, 2017, which claims benefit of SINGAPORE 10201601898S filed on March 11, 2016.  The effective filing date of the instant application is March 11, 2016. 


Maintained Objections and/or Rejections
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 93, 102, 103, and 105-108 are rejected under 35 U.S.C. 103 as being unpatentable over Okokon et al (Asian Pac J Trop Med, 2012; 5(3):214-219, cited in a previous Office Action) in view of Lakshmi et al (Indian Drugs, 1986, 24(6): 285-287, cited in a previous Office Action); Murungi, J. M. ((2013). Antimalarial activity and safety properties of Clausena anisata and Clutia robusta in a mouse model (Doctoral dissertation), cited in a previous Office Action); and Liu et al (Phytochemistry, 2014; 107:141-147, cited in the IDS filed March 20, 2019).
Regarding claims 93 and 105, Okokon teaches antiplasmodial and analgesic activities of the leaf extract and fractions of Clausena anisata (C. Anisata) were evaluated for antimalarial and analgesic activities (abstract); crude leaf extract of C. anisata were investigated for antiplasmodial activity against chloroquine-sensitive Plasmodium berghei (P. berghei) infections in mice (abstract); the median lethal dose (LD50) of the extract was estimated using albino mice by intraperitoneal (i.p.) route (page 2, left, 5th paragraph); on the first day (D0), the forty-two mice were infected with the parasite and randomly divided into 7 groups of six mice each; the mice in groups 1-3 were administered with the 39, 78, and 117 mg/kg of crude extract (page 2, right, 1st paragraph); C. anisata have been in use traditionally in the treatment of different ailments including malaria (page 5, left, 1st paragraph); the antiplasmodial and its fractions were investigated using standard models; the extract and its fractions exerted significant reduction of parasitaemia in prophylactic, suppressive and curative models in a dose - dependent fashion (page 5, left, 2nd paragraph).   Okokon teaches a method of treating a parasitic mediated disease in a subject comprising administering C. Anisata, wherein the parasitic mediated disease is malaria and wherein the parasitic mediated disease is caused by a Plasmodium parasite.
	Okokon does not explicitly teach administering a composition consisting of the elected, anisolactone or that the anisolactone is isolated from a plant comprising a Clausena lansium species.
However, Okokon teaches the leaves of the plant were air-dried, pulverized using a pestle and mortar and cold-macerated for 72 hours using ethanol; the liquid ethanolic extract that was obtained by filtration was evaporated to dryness in a waterbath at 60°C and was partitioned with a 50:50 mixture of distilled water and chloroform; the aqueous fraction was evaporated to dryness in a water bath at 60°C and the chloroform fraction air-dried.
Moreover, Lakshmi teaches crude ethanolic (50%) extract of Clausena anisata (abstract), the air dried powdered plant material was repeatedly percolated with 50% aqueous ethanol. The total ethanolic extract was concentrated in vacuo and the residue thus obtained was macerated successively with hexane, benzene, ethyl acetate and butanol. The xanthotoxol, anisolactone and indicolaclone were isolated from benzene as well as from ethyl acetate fractions of the crude extract by column chromatography over silica gel (page 285, left, last bridge paragraph).  Thus, Lakshmi teaches a method of isolating anisolactone from ethanolic extract of Clausena anisata.  Lakshmi further teaches the spasmolytic activity of furanocoumarin, anisolactone, was confirmed in vivo  tests (page 286, left, 3rd paragraph); the furanolactones showed a nonspecific spasmolytic activity; and anisolactone seems to be the most active compound (page 286, right, 2nd paragraph).
Murungi teaches the antidiabetic, antimicrobial, antifeedant, parasiticidal, central nervous system depressant and spasmolytic properties of C. ansata have been investigated in vivo and in vitro (page 7, 1st paragraph); the bark extracts of C. anisata had high safety levels, considerable suppressive effects, and significant prophylaxis against P. berghei in mice; this phenomena, together with the other pharmacological effects observed in other parts of the plant, such antidiabetic, antimicrobial, parasiticidal and spasmolytic properties observed in other experiments makes C. anisata a better antimalaria than other species with antimalarial potential only; this also partly explains the high survival periods of the P. berghei challenged mice noted after treatment with C. anisata extracts, despite the exhibited minimal curative effect during established infection test (page 58, 3rd paragraph).
As such, since Okokon teaches a method of treating a parasitic mediated disease in a subject comprising administering C. Anisata ethanolic extract, wherein the parasitic mediated disease is malaria and wherein the parasitic mediated disease is caused by a Plasmodium parasite; since Lakshmi teaches a method of isolating anisolactone from C. Anisata ethanolic extract and that anisolactone has the most active spasmolytic activity of the furanolactones isolated from C. Anisata ethanolic extract, and since Murungi teaches that other pharmacological effects observed in other parts of the C. Anisata plant, such antidiabetic, antimicrobial, parasiticidal and spasmolytic properties observed in other experiments makes C. anisata a better antimalaria than other species with antimalarial potential only, it would have been prima facie obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to utilize a composition consisting of anisolactone in a method of treating a parasitic mediated disease in a subject, wherein the parasitic mediated disease is malaria and wherein the parasitic mediated disease is caused by a Plasmodium parasite with an expectation of success, since the prior art establishes that C. Anisata ethanolic extract is useful for treating Plasmodium mediated malaria, anisolactone is present in C. Anisata ethanolic extract, anisolactone has the highest spasmolytic activity of the furanolactones isolated from C. Anisata ethanolic extract, and other pharmacological effects of C. Anisata plant including spasmolytic properties make C. anisata a better antimalaria than other species with antimalarial potential only.  One of ordinary skill in the art would be motivated to determine if anisolactone is the agent in found in C. Anisata ethanolic extract that would mediate both spasmolytic properties and antiplasmodial properties of C. Anisata.

With regard to the limitation wherein the anisolactone is isolated from a plant comprising a Clausena lansium species, Liu teaches successive chromatographic purification of the 95% ethanol extract of the stems of C. lansium on a silica gel column and preparative high performance liquid chromatography afforded four new (1–4) and thirteen known furanocoumarins (5-17) (page 141, right, 1st paragraph); Compound 12 is the instantly claimed anisolactone (page 142, Fig. 1, Compound 12, and page 144, right, 2nd paragraph); and the disclosed method yielded 13 mg of anisolactone (page 145, right, 3rd paragraph).  It would have been prima facie obvious to one of ordinary skill to isolate anisolactone from stems of a Clausena lansium plant in view of the teachings of Liu which establish that methods of extracting anisolactone from Clausena lansium  were known in the art.  
Moreover, a chemical composition and its properties are inseparable.  Thus, the Examiner finds that the prior art element (i.e. isolated anisolactone from Clausena anisata) would perform the function specified in the claim (i.e. treat malaria).  MPEP 2183 states:  Factors that will support a conclusion that the prior art element is an equivalent are:
(A) the prior art element performs the identical function specified in the claim in substantially the same way, and produces substantially the same results as the corresponding element disclosed in the specification. Kemco Sales, Inc. v. Control Papers Co., 208 F.3d 1352, 54 USPQ2d 1308 (Fed. Cir. 2000).  A showing of at least one of the above-noted factors by the examiner should be sufficient to support a conclusion that the prior art element is an equivalent. The examiner should then conclude that the claimed limitation is met by the prior art element. The burden then shifts to applicant to show that the element shown in the prior art is not an equivalent of the structure, material or acts disclosed in the application. In re Mulder, 716 F.2d 1542, 219 USPQ 189 (Fed. Cir. 1983).  In the instant case, Applicant has not provided any evidence to demonstrate that anisolactone isolated from Clausena anisata is not equivalent to anisolactone isolated from Clausena lansium and would not function in a similar manner.

Regarding claims 102 and 103, Murungi teaches in humans malaria is caused by four distinct species of plasmodium namely P. Falciparum, P. ovale, P. malariae and P. vivaxthe parasites (page 11, 1st paragraph); and the parasites definitive host and transmission vectors are female mosquitoes of the Anopheles genus (page 11, last paragraph).
Taken together, all this would result in the practice of the method of claims 93 and 102, 103, and 105 with a reasonable expectation of success.

Regarding claims 106 and 107, Murungi teaches in humans malaria is caused by four distinct species of plasmodium including P. falciparum (page 11, 1st paragraph); Plasmodium falciparum is the most common cause of infection and is responsible for about 90% of the deaths from malaria (page 11, 2nd paragraph).  Murungi teaches Plasmodium species that cause human disease are essentially unable to infect non-primate animal models (page 29, last paragraph); in vivo evaluation of antimalarial compounds typically begins with the use of rodent malaria parasites including P. berghei (page 29, last paragraph); In view of their proven use in the prediction of treatment outcomes for human infections, these models remain a standard part of the drug discovery and development pathway; individual species and strains have been well characterized, including duration of cycle, time of schizogony, synchronicity, drug sensitivity and course of infection in genetically defined mouse strains; and the most widely used initial test, which uses P. berghei, is a four-day suppressive test (page 30, 1st paragraph).  
As such, it would have been prima facie obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention modify the method of treating a Plasmodium mediated malaria in a subject comprising administering a composition consisting of anisolactone suggested by the combination of Okokon, Lakshmi, Murungi, and Liu to treat a human patient infected with Plasmodium falciparum with an expectation of success, since the prior art establishes that rodent models of malaria parasites most commonly P. berghei are for proven use in the prediction of treatment outcomes for human infections.
Taken together, all this would result in the practice of the method of claims 106 and 107 with a reasonable expectation of success.

Regarding claim 108, Murungi teaches the most widely used initial test, which uses P. berghei, is a four-day suppressive test in which the efficacy of four daily doses of compounds is measured by comparison of blood parasitaemia (on day four after infection) and mouse survival time in treated and untreated mice; rodent infection is typically initiated by needle passage from an infected to a naive rodent via the intraperitoneal or preferably the intravenous route, often using a small inoculum; compounds can be administered by several routes, including intraperitoneal, intravenous, subcutaneous or oral.
   	As such, it would have been prima facie obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of treating a Plasmodium mediated malaria in a subject comprising administering a composition consisting of anisolactone suggested by the combination of Okokon, Lakshmi, and Murungi to administer the anisolactone by intravenous, subcutaneous or oral routes of administration with an expectation of success, since the prior art establishes that these routes are suitable methods of treating malaria caused by a Plasmodium parasite, resulting in the practice of the method of claim 108 with a reasonable expectation of success.
Response to Arguments
Applicant argues:
There is little or no motivation to combine Okokon et al. and Lakshmi et al. Other than discussing extracts from the same plant, there are no other similarities. They are directed to different diseases and to different skilled artisans, Okokon et al. is directed to Malaria and Lakshmi et al. is directed to muscle relaxation. Okokon et al. discusses crude chloroform extraction techniques and Lakshmi et al. discusses isolation of individual compounds from an ethanol extract. Similarly, there is little or no motivation to combine Lakshmi et al. and Murungi as Lakshmi et al. discusses isolation of individual compounds and Murungi discusses the use of crude bark extracts. There is no indication that the compounds isolated in Lakshmi et al. would be present in the bark extracts of Murungi.

Examiner's response:
The above argument has been carefully considered and has not been found persuasive.
Applicants are reminded that it must be remembered that the references are relied upon in combination and are not meant to be considered separately as in a vacuum.  It is the combination of all of the cited and relied upon references, which make up the state of the art with regard to the claimed invention. The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference and it is not that the claimed invention must be expressly suggested in any one or all of the references; but rather the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art. In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  In the instant case, as set forth above, the teachings of Lakshmi are relied upon to establish that methods of isolating anisolactone from a C. Anisata ethanolic extract were known in the art.  Moreover, Lakshmi establishes that when testing for spasmolytic activity anisolactone seems to be the most active compound.  As set forth above, it would have been prima facie obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to utilize a composition consisting of anisolactone in a method of treating a parasitic mediated disease in a subject, wherein the parasitic mediated disease is malaria and wherein the parasitic mediated disease is caused by a Plasmodium parasite with an expectation of success, since the prior art establishes that C. Anisata ethanolic extract is useful for treating Plasmodium mediated malaria, anisolactone is present in C. Anisata ethanolic extract, anisolactone has the highest spasmolytic activity of the furanolactones isolated from C. Anisata ethanolic extract, and other pharmacological effects of C. Anisata plant including spasmolytic properties make C. anisata a better antimalaria than other species with antimalarial potential only.  One of ordinary skill in the art would be motivated to determine if anisolactone is the agent in found in C. Anisata ethanolic extract that would mediate both spasmolytic properties and antiplasmodial properties of C. Anisata.

Applicant argues:
Collectively the prior art teach that a crude leaf or bark extract of C.anisata has antimalarial activity that may come from any compound present in the extract and that 5 furanocoumarins isolated from C.anisata have a muscle relaxing effect that has absolutely nothing to do with malaria. 

Examiner's response:
The above argument has been carefully considered and has not been found persuasive.
As set forth above, the teachings of Okokon and Murungi establish that extracts of C. Anisata were known in the art to treat malaria.  As set forth above, Lakshmi establishes that compounds isolated from C. Anisata, including anisolactone possess spasmolytic properties and that anisolactone possesses the highest activity.  As set forth above, Murungi establishes that the pharmacological effects of C. Anisata plant including spasmolytic properties make C. anisata a better antimalaria than other species with antimalarial potential only.  As set forth above, one of ordinary skill in the art would be motivated to isolate anisolactone to determine if anisolactone is the agent found in C. Anisata ethanolic extract that would mediate both spasmolytic properties and antiplasmodial properties of C. Anisata.


Applicant argues:
A person skilled in the art is not given any suggestion or indication in Okokon et al. that furanocoumarins, such as anisolactone is likely to be the active component in the crude extract. Consequently, at the time of the invention without the benefit of hindsight, a person skilled in the art would not consider it obvious that anisolactone isolated from C.anisata in Lakshmi et al. would have an antimalarial activity, particularly not as it is shown to relieve muscle spasms in Lakshmi.  Further in Liu anisolactone is shown to have any neuroprotective activity and is not shown or suggested to have any antimalarial activity in an prior art.  It may not be anisolactone present in C.anisata that is causing the antimalarial activity in Okokon et al. As listed in the earlier cited document Arbab et al. a carbazole alkaloid, sansoakamine, isolated from a Clausena genus plant was found to have an antimalarial activity. Okokon et al. specifically mentions alkaloids and suggests that these compounds may have contributed to the anti-plasmodial activity (page 218, first paragraph of the discussion).

Examiner's response:
The above argument has been carefully considered and has not been found persuasive.
MPEP 2145. X. A. states, "Applicants may argue that the examiner’s conclusion of obviousness is based on improper hindsight reasoning. However, “[a]ny judgement on obviousness is in a sense necessarily a reconstruction based on hindsight reasoning, but so long as it takes into account only knowledge which was within the level of ordinary skill in the art at the time the claimed invention was made and does not include knowledge gleaned only from applicant’s disclosure, such a reconstruction is proper.” In re McLaughlin 443 F.2d 1392, 1395, 170 USPQ 209, 212 (CCPA 1971).  Applicants may also argue that the combination of two or more references is “hindsight” because “express” motivation to combine the references is lacking. However, there is no requirement that an “express, written motivation to combine must appear in prior art references before a finding of obviousness.” See Ruiz v. A.B. Chance Co., 357 F.3d 1270, 1276, 69 USPQ2d 1686, 1690 (Fed. Cir. 2004). See MPEP § 2141 and § 2143 for guidance regarding establishment of a prima facie case of obviousness.”  In the instant case, the obviousness rejection is based on the combined teachings of Okokon, Lakshmi, and Murungi.   As set forth above, Okokon and Murungi establish that extracts of C. Anisata were known in the art to treat malaria.  As set forth above, Lakshmi establishes that compounds isolated from extracts of C. Anisata, including anisolactone possess spasmolytic properties and that anisolactone possesses the highest activity.  As set forth above, Murungi establishes that the pharmacological effects of C. Anisata plant including spasmolytic properties make C. anisata a better antimalaria than other species with antimalarial potential only.  As set forth above, one of ordinary skill in the art would be motivated to isolate anisolactone to determine if anisolactone is the agent in found in C. Anisata ethanolic extract that would mediate both spasmolytic properties and antiplasmodial properties of C. Anisata.  As set forth above, it would have been prima facie obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to utilize a composition consisting of anisolactone in a method of treating a parasitic mediated disease in a subject, wherein the parasitic mediated disease is malaria and wherein the parasitic mediated disease is caused by a Plasmodium parasite with an expectation of success, since the prior art establishes that C. Anisata ethanolic extract is useful for treating Plasmodium mediated malaria, anisolactone is present in C. Anisata ethanolic extract, anisolactone has the highest spasmolytic activity of the furanolactones isolated from C. Anisata ethanolic extract, and other pharmacological effects of C. Anisata plant including spasmolytic properties make C. anisata a better antimalaria than other species with antimalarial potential only.  One of ordinary skill in the art would be motivated to determine if anisolactone is the agent in found in C. Anisata ethanolic extract that would mediate both spasmolytic properties and antiplasmodial properties of C. Anisata.  Therefore, the instant obviousness rejection is based on teachings known in the art at the time of the instant invention and not solely on the applicant's disclosure.  
With regard to the arguments directed to Liu, in a review of Liu, discussion of the antimalarial effects of anisolactone was not identified.  The Examiner acknowledges that Liu suggests that anisolactone is not the agent in C. lansium that shows neuroprotective effects.  However, as set forth above, Murungi teaches the pharmacological effects of C. Anisata plant including spasmolytic properties make C. anisata a better antimalaria than other species with antimalarial potential only and Lakshmi teaches isolated from extracts of C. Anisata, including anisolactone possess spasmolytic properties and that anisolactone possesses the highest activity.  One of ordinary skill in the art would be motivated to determine if anisolactone is the agent in found in C. Anisata ethanolic extract that would mediate both spasmolytic properties and antiplasmodial properties of C. Anisata.  Therefore, the instant obviousness rejection is based on teachings known in the art at the time of the instant invention and not solely on the applicant's disclosure.


Applicant argues:
Lakshmi et al. is related to furanocoumarins isolated from C.anisata that have spasmolytic activity. Spasmolytic activity is the ability of a compound to relieve spasm in the muscles in animals. This has nothing or little to do with malarial infection or antimalarial activity. None of the common spasmolytic drugs such as mebeverine or papaverine are used to treat malaria. Consequently, a person skilled in the art is very unlikely to read these documents together at the material time and even where they were read together it would not be obvious to a person skilled in the art that one of the five furanocoumarins alone, such as anisolactone can be used to treat malaria.

Examiner's response:
The above argument has been carefully considered and has not been found persuasive.
It is not the Examiner’s position that any spasmolytic agent would be useful for treating malaria in view of the teachings of the prior art.   The Examiner’s position is based on the establishment of Murungi that the spasmolytic properties of C. anisata make C. anisata a better antimalaria than other species with antimalarial potential only.   As set forth above, one of ordinary skill in the art would be motivated to isolate anisolactone, an agent known to possess high spasmolytic properties, would mediate both spasmolytic properties and antiplasmodial properties of C. Anisata.


Applicant argues:
There is no evidence that any of the five furanocoumarins isolated from C.anisata would be present in a different plant species Clausena lansium.  Consequently, anisolactone isolated from Clausena lansium having anisolactone an antimalarial activity is not obvious. 
Examiner's response:
The above argument has been carefully considered and has not been found persuasive.
The Examiner acknowledges that different plant species extracts may contain different compounds and in differing amounts.  However, both Okokon and Lakshmi utilize ethanol extracts of C. anisata.  Okokon establishes that ethanol extracts of C. anisata possess antimalarial properties and Lakshmi establishes that ethanol extracts comprise anisolactone.  A chemical composition and its properties are inseparable.  Thus, the Examiner finds that the prior art element (i.e. anisolactone isolated from Clausena anisata or anisolactone isolated from Clausena lansium) would perform the function specified in the claim (i.e. treat malaria).  MPEP 2183 states:  Factors that will support a conclusion that the prior art element is an equivalent are:
(A) the prior art element performs the identical function specified in the claim in substantially the same way, and produces substantially the same results as the corresponding element disclosed in the specification. Kemco Sales, Inc. v. Control Papers Co., 208 F.3d 1352, 54 USPQ2d 1308 (Fed. Cir. 2000).  A showing of at least one of the above-noted factors by the examiner should be sufficient to support a conclusion that the prior art element is an equivalent. The examiner should then conclude that the claimed limitation is met by the prior art element. The burden then shifts to applicant to show that the element shown in the prior art is not an equivalent of the structure, material or acts disclosed in the application. In re Mulder, 716 F.2d 1542, 219 USPQ 189 (Fed. Cir. 1983).  In the instant case, Applicant has not provided any evidence to demonstrate that anisolactone isolated from Clausena anisata is not equivalent to anisolactone isolated from Clausena lansium and would not function in a similar manner.


Applicant argues:
Murungi does not establish that the spasmolytic properties of C.anisata make it a better antimalaria than other species with antimalarial potential only. Murungi only establishes that extracts from the bark of C.anisata are antimalarial and that it is known from Pascual et al. that other extracts and plants from a different genus i.e., Lippia have therapeutic properties. Additional therapeutic properties do not make the extract a better antimalarial. No one skilled in the art would consider that a compound with spasmolytic properties alone would have antimalarial properties.  Based on the Examiners logic that anisolactone isolated from C. anisata is demonstrated to have spasmolytic properties therefore a person skilled in the art would consider it to have antimalarial properties then gallic acid isolated from C. lansium and documented to have antidiabetic properties should also be considered by a person skilled in the art to have antimalarial properties. The Applicant disagrees, a compound known only to have antidiabetic properties would not be considered to have antimalarial properties by a person skilled in the art. Similarly, a compound known only to have spasmolytic properties would not be considered to have antimalarial properties by a person skilled in the art. A compound should have antimalarial properties demonstrated or suggested before a person skilled in the art would consider it to have potential as an antimalarial.
Examiner's response:
The above argument has been carefully considered and has not been found persuasive.
A reference may be relied upon for all that would have been reasonably suggested to one of ordinary skill in the art.  Moreover, as set forth above, the references are relied upon in combination and are not meant to be considered separately as in a vacuum.  It is the combination of all of the cited and relied upon references, which make up the state of the art with regard to the claimed invention.  Murungi explicitly teaches the antidiabetic, antimicrobial, antifeedant, parasiticidal, central nervous system depressant and spasmolytic properties of C. ansata have been investigated in vivo and in vitro (page 7, 1st paragraph); the bark extracts of C. anisata had high safety levels, considerable suppressive effects, and significant prophylaxis against P. berghei in mice; this phenomena, together with the other pharmacological effects observed in other parts of the plant, such antidiabetic, antimicrobial, parasiticidal and spasmolytic properties observed in other experiments makes C. anisata a better antimalaria than other species with antimalarial potential only; this also partly explains the high survival periods of the P. berghei challenged mice noted after treatment with C. anisata extracts, despite the exhibited minimal curative effect during established infection test (page 58, 3rd paragraph).  Thus, as set forth above, it would have been prima facie obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to utilize a composition consisting of anisolactone in a method of treating a parasitic mediated disease in a subject, wherein the parasitic mediated disease is malaria and wherein the parasitic mediated disease is caused by a Plasmodium parasite with an expectation of success, since the prior art establishes that C. Anisata ethanolic extract is useful for treating Plasmodium mediated malaria, anisolactone is present in C. Anisata ethanolic extract, anisolactone has the highest spasmolytic activity of the furanolactones isolated from C. Anisata ethanolic extract, and other pharmacological effects of C. Anisata plant including spasmolytic properties make C. anisata a better antimalaria than other species with antimalarial potential only.  One of ordinary skill in the art would be motivated to determine if anisolactone is the agent in found in C. Anisata ethanolic extract that would mediate both spasmolytic properties and antiplasmodial properties of C. Anisata.

Conclusion
Claims 93, 102, 103, and 105-108 are rejected.
No claim is allowed.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYNA B RODRIGUEZ whose telephone number is (571)272-7088. The examiner can normally be reached 8am-5:00pm, Monday - Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Shen can be reached on 571-272-3157. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RR/             Examiner, Art Unit 1628

/MARCOS L SZNAIDMAN/             Primary Examiner, Art Unit 1628